896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur R. SIMMONS, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, Defendant-Appellee.
No. 89-2440.
United States Court of Appeals, Fourth Circuit.
+Submitted:  Nov. 27, 1989.Decided:  Jan. 31, 1990.Rehearing and Rehearing In Banc Denied March 12, 1990.

Arthur R. Simmons, appellant pro se.
Michael Anson Rhine, Office of the United States Attorney;  Howard J. Kaufman, United States Postal Service, for appellee.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Arthur R. Simmons appeals from the district court's order finding that this employment discrimination action was barred by res judicata.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simmons v. Frank, C/A No. 88-508-N (E.D.Va. July 7, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.